EU external policies in favour of democratisation (debate)
The next item is the report by Mrs De Keyser, on behalf of the Committee on Foreign Affairs, on EU external policies in favour of democratisation.
Madam President, allow me first to thank my fellow Members who have widely contributed to this report on democratisation to the extent that at times, I struggle to keep up. However, they did it in an extremely positive spirit and their contribution helped to enrich the report.
Now, what does this report contain? Firstly, it was largely inspired by what happened in North Africa and by these Arab revolutions. Indeed, all this has created a problem for us, the European Union. Has what we have done in relation to past regimes and the use we have made of the instruments at our disposal really helped us to support democracy to any real extent? The first answer is no. We did not support democracy, we supported what we hoped to be stability in the region, but stability without democracy can also lead to a police state.
Therefore, a complete rethink was needed and today, this report proposes a few suggestions. The first suggestion is slightly philosophical, but it is fundamental: let us rebuild our policies towards our neighbours according to our values, values that we share and, in particular, democracy. That is what must come first.
The second suggestion is to dare, to dare play the card of political democracy a bit more. We played the democracy card by telling ourselves 'As long as there is development and economic growth in a country, democracy will follow'. No, democracy does not always follow. Of course, wealth can be distributed very unevenly. Therefore, we must also be able to support political and democratic structures in those countries and act as a political guide.
At present, with these transitions and the world undergoing massive changes, we come to realise that we may not have all the necessary instruments to precisely provide political support to these democracies. We have election observation missions, but these are not enough; we must follow up on things, we must do more follow-up and the report mentions this.
The third point that the report raises is that we must support the civil societies and the influential stakeholders within these civil societies, and there is no shortage of examples to show that there are many new civil stakeholders who can play a decisive role in these democratic transitions, such as a free press, the Internet, women, unions, youth associations and so on.
Those are the main elements of the report. Now, have we got the required instruments? We have numerous instruments. Currently, there are many instruments that can be used in a more consistent and effective way for democracy.
We have the instrument of the Initiative for Democracy and Human Rights, but we also have, as per the Treaty of Lisbon, the ability to make better use of our trade agreements; we have the stability instrument, we have a whole range of instruments. Now, is all that enough? Are these instruments effective? Do they go straight to the point? Are they reactive, proactive, fast-acting? Well, they may not be proactive enough and fast-acting enough, and we probably need to strengthen and improve them. Should we create new ones? I needed a great deal of persuading and we, or rather the Polish Presidency, came up with a splendid project: 'Endowment for democracy'. I said to myself 'Yet another instrument, when we have not even made full use of all the others!'
So, in the end, what is the outcome of these thoughts today? We are not against. We are not against this splendid project of the Polish Presidency. Poland has a long history and fine examples of democratisation to show us. Only, we do not think that this should replace what is there already. We believe that all this should remain under the European Parliament's control, if money from the budget has been used to fund it. We believe that this project should not be too unwieldy, that it should not add an extra administrative burden, but that it can be interesting, used in an ad hoc fashion, to fund some stakeholders who are difficult to fund through the current instruments.
That is, in a nutshell, the approach we have taken in our work. While for us, this project still has some way to go, we have made progress on both sides before achieving a final outcome today; we think that it is a worthwhile project which needs to be taken up, but at present, we are still not quite in agreement as to the European Parliament's positions nor as to the Polish project. However, we need to continue the negotiations and I am sure that they will be conclusive.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, can I begin by thanking Véronique De Keyser very much for her work. In her report, she says human rights must be central to all EU policies. I agree so much with that. I should also like to put on record my thanks to Heidi Hautala, who has now gone off to a new job but who did such a fantastic job as Chair of the Subcommittee on Human Rights.
The report is very important. It is a great commentary on what we were able to do in terms of foreign policy and democracy, but it also enables us to consider the responsibilities we have to ensure that people in all countries benefit from the same rights as us. We cannot take those rights for granted. While, of course, the Middle East and North Africa are in the spotlight, we know that in Belarus, President Lukashenko continues to suppress any form of opposition, and that is why we led a cross-regional initiative to record our condemnation of Belarus at the June meeting of the UN Human Rights Council. The resolution was adopted by an overwhelming majority.
I raise that example to show that this policy of engagement, a policy where we work with the people on the ground but are clear in our stance against regimes, is very important. At the UN, we were very active last year, not least because of the review of the UN Human Rights Council. We had some real successes in Geneva, including the renewal of the mandates of various UN Special Rapporteurs - on Burma, DPRK, Sudan, Somalia, Cambodia and Haiti - and resolutions on the DRC, Guinea, Kurdistan and freedom of religion, a very important issue that is often raised in this Chamber.
We also reached all our objectives at the Third Committee of the General Assembly in New York. The resolution in favour of a moratorium on the death penalty was passed with great support, and a resolution against religious intolerance was adopted by consensus.
We celebrated, too, in 2010 the tenth anniversary of Resolution 1325 on women, peace and security, and we adopted a set of indicators to monitor our progress on it.
All these are examples of what can be achieved when the EU speaks as one. The fact that we speak at the UN as one now offers even greater potential.
It is right, too, that we review our policies to ensure, as Ms De Keyser says, that 'values, consistency and a genuine culture of results' are absolutely at the heart of them.
The report goes on to stress the need to develop further the political dimension of our work, to match what we do on development. We have a good basis for doing that, though I am sure it will not be easy. These strands were brought together in the policy of 'democracy support' set out in our Council Conclusions of November 2009. We went on to designate 12 countries for pilot implementation of our 'Agenda for Action'.
So, too, when we think about the idea of a 'European Endowment for Democracy', for me the capacity to help young people, in particular, to join that democratic dialogue by using new technology, will play an important part in advancing that process.
Sometimes we have to be bold, and I think that is essential in terms of how we now approach the report and take this work forward. I believe that we have to choose stability and democracy; I believe that we need to be creative in our response to these rapidly evolving challenges. No simple task to deliver, but I think this contribution enriches our debate and helps us move towards achieving it.
rapporteur for the opinion of the Committee on Women's Rights and Gender Equality. - Madam President, I agree with Véronique De Keyser that women are a vital part of a well-functioning democracy. They can play an important role in establishing a democratic culture, deeply rooted in society.
The recent revolutions in North Africa and the Middle East sent a strong message that the empowerment of women and their equal and active participation in decision making and conflict resolution is a crucial element and a prerequisite for a successful democratisation process and for the socio-economic development of third countries.
We therefore stress the crucial role of the EU in promoting gender equality and mainstreaming in its external relations with third countries. This can be done through various programmes and the exchange of best practices and know-how and by assuring the availability of necessary funding for education, training, awareness-raising and empowerment for women, as well as for the continuous fight against gender violence, stereotypes and discrimination.
Madam President, when we talk about democracy, it is not merely a humanitarian responsibility; it is, in fact, our duty under the EU Treaty to work for democratisation. Sometimes our eagerness for democratisation has perhaps been presented as if we are pursuing some sort of cultural imperialism, to put it strongly. That is obviously not the case, but rather every individual, irrespective of religion, culture and tradition, has an inviolable responsibility. To use a word that Baroness Ashton used, I would like us to be a little bolder in this area and to work a little more vigorously precisely to bring about democratisation. The fact is, this is not about a kind of democracy that brings freedom alone; it is specifically about democracy that involves respect for an individual's inviolable worth and dignity.
on behalf of the PPE Group. - Madam President, first of all, sincere thanks to Ms De Keyser for all her good work in preparing this report.
I am glad that we are having this discussion at a time of democratisation changes in many places in the world. Democracy is Europe's core value. Yet its role in the EU's external relations has been somewhat less tangible. The revolutions in North Africa and the Middle East give us a chance to learn and design new policies more focused on democracy support. To be honest, it is not only the southern neighbourhood where democracy needs to be supported. Our efforts have a much broader reach. We should not forget our eastern neighbours. EU democracy support should develop through a new range of instruments, built on the EU's past experience, including that of Central Europe. The benefits could be clear and straightforward.
The latest reforms at institutional and policy level raised expectations, especially in partner countries where the lack of a more coordinated and coherent EU voice is often perceived as a serious shortcoming. This is the reason why the report calls for the shift of paradigm in EU democratisation in external policy.
Finally, in the report, we are calling for the establishment of the European Endowment for Democracy. This could be a good and useful tool. It is necessary to be more flexible in the allocation of external funds and respond more rapidly to democratisation trends in third countries. However, if the endowment is to bring added value, it should not overlap with existing instruments. All in all, I believe that the report will be a good base for reflection on changes which should take place in order to have a more effective democratisation policy in the EU's external relations.
on behalf of the S&D Group. - Madam President, this is a report which is not about saying we support democracy, but how we do it. We support the idea, originally put forward by the Socialist and Democrat Group in this Parliament in the human rights report for a European Endowment for Democracy.
We are concerned with proposals from the Polish Presidency which seem to replicate the European initiative for democracy and human rights (EIDHR). I support those. High Representative Ashton herself this afternoon argued that a network amongst existing organisations rather than a new heavy-handed or expensive agency is preferable in creating the endowment. If democracy can come from Facebook pages and tweets by the young people of North Africa, Europe itself could use virtual technology to achieve our own aims for democratisation.
Second, election observation missions really are some of the most successful external actions we as Europe make. But we need to understand that we are sometimes blocked where we are most needed, including, I regret to say, currently by the military government in Egypt. We can do better targeting missions where we can most make a difference as well as in the follow up of the recommendations in the final report in our other country-specific actions.
Finally, to those who are worried about those who would use democracy to defeat democracy, let us acknowledge that this is a problem in many of our countries. Which is why we designed the rules of the EIDHR carefully, to allow us not to choose for people of third countries but to directly support reform and opposition movements to ensure that there is a choice to be made.
This is difficult territory, but we asked the European External Action Service and Commission to exploit these rules to full effect. Let us agree with the axiom, 'democracy cannot be imported or exported, but it can be supported'.
Madam President, I, too, wish to thank the rapporteur, Mrs De Keyser, for her excellent report. This report has a normative section and an operative section. In the normative section, we try to establish a European consensus on what, from our point of view, constitutes democracy, what it absolutely must encompass. The Council has been unable to come to such agreement for years, because the Member States have very different traditions. Nonetheless, I believe that we can all agree that what we have included in recitals C to O are clearly elements of democracy which must be taken into account when promoting democracy.
The operative section deals with the instruments. What instruments are available to us? The EIDHR has been mentioned. We find that it is often too slow, too bureaucratic, too complicated and has scope for improvement. The Instrument for Stability could also be faster. The report states that we always react in an immediate and integrated manner to situations; however, it took weeks before election workers could be sent to Tunisia to provide technical assistance under the Instrument for Stability. There is still a lot of work to do here. That is why the European Endowment for Democracy is being discussed, because we want a faster, more flexible instrument. I believe - and this is important and applies to all the groups - that there are some who are more enthusiastic, while others are somewhat more reticent. We need clarification from the European External Action Service, from the Commission and from the Polish Presidency of the Council, which considers this an important project. Where are the boundaries between the instruments that we have and what a European Endowment for Democracy is supposed to do? Who does what with which instruments and when?
Mr Howitt addressed the question of election observations in this context. I believe that this is very important. Please look at paragraphs 60 to 63: they contain this House's view on election monitoring. We want stringent criteria for selecting countries; we are of the opinion that they are not always stringent enough. We want comprehensive political concepts. We want recommendations to be followed-up. I think these are some of the points that need to be highlighted.
What happens next? This report contains numerous calls for action, by the EEAS and by Parliament. How can we make sanctions more effective? How can we make the instruments more effective? What are we doing for women and democracy, for gender equality? What are we doing in the EEAS delegations across the world? There are numerous calls for action to be drawn from this report. Let us get to work.
Madam President, Baroness Ashton, this report contains a host of sensible measures to promote the process of democratisation and deserves our full support.
However, in this context, I should like to discuss the establishment of a foundation to foster democracy, the European Endowment for Democracy, which is also intended to support societies in upheaval. However, we are not absolutely clear here as to what the precise remit of this new foundation should be. We witnessed a comprehensive debate on this issue in the Subcommittee on Human Rights, but again we were not clear as to what the added value is, compared to the application of the Instrument for Human Rights and Democracy. Certainly, the Instrument for Human Rights and Democracy needs to be improved, for example, in terms of flexibility or the facility for faster response. However, I think that it would be of no help to anyone if we were to agree to set up an Endowment for Democracy in what is still an unclear situation. We must, come what may, avoid creating overlaps.
We also discussed the fact that we want to set up a mechanism to promote civil society. When we asked, no one could explain or perhaps no one has worked out what this monitoring mechanism will entail. Thus, there is a lack of clarity here too. Until such time as these questions have been answered, we are unable to agree to an Endowment for Democracy. Obviously, we are worried about what the financing will involve. As it is assumed in the concept that individual Member States will finance this Endowment for Democracy and this may not succeed, this begs a second question: will it be at the expense of existing instruments? If this were to prove to be the case, we would again reject it.
Madam President, firstly, I should like to thank the rapporteur once again for the spirit of cooperation which she demonstrated towards us. I think that the report rightly calls for the European Union to revise its stand on its external policy, especially in the sector referred to as the promotion of democracy, so that there are no double standards on the part of the European Union.
In other words, a binding precondition to any agreements with the Union must be real respect for human rights and the people in third countries.
We support the view that democracy and security cannot exist without full and universal respect for human rights. We stress the need to promote respect for rights in the face of economic and political expediency. We, too, therefore underline the responsibilities and mistakes of the Union such as, for example, the mistaken insistence on restricting immigration from the countries of North Africa and on cooperation with the regimes there.
I should like to mention our reservations:
Firstly, there are limits on the European Union's external policy. Unfortunately, our policy is often interventionist and creates situations in third countries in various ways, without promoting human and democratic rights.
Secondly, we place particular emphasis on the question of funding for political parties in third countries. It is a form of intervention, especially when political, economic and other interests arise.
Thirdly, unfortunately, the report does not refuse - as we would have wished - to accept EU external policy agencies and instruments to which our group is opposed, in principle, on account of the fact that these instruments are of a military nature.
on behalf of the EFD Group. - Madam President, there is a grey area in ethical judgment called cultural relativism. What is revered in one country may be abhorred in another. Even within Europe, there are vast cultural differences. The British would never allow bullfighting, and our laws mean it is illegal to produce foie gras. Who are we, therefore, to not only dictate terms of trade but roll out costly projects to tell third countries how to think and behave?
The Commission evidently fancy themselves as the new UN. The EU may talk about democracy promotion, but what about democracy here? The EU ignored the results of five referendums it did not like: the Danish vote on Maastricht in 1993, the Irish vote on Nice in 2000, the French and Dutch votes on the EU constitution in 2005 and the Irish vote on Lisbon three years ago. Then the EU spends handsome amounts monitoring elections in Afghanistan and Kosovo, to absolutely no avail. It is sheer hypocrisy and arrogance.
(PL) Madam President, the events of the Arab Spring, which have been eloquently described by Mrs De Keyser, and the provisions of the Treaty of Lisbon on the promotion of, and support for, democracy, human rights and the rule of law throughout the world, mean that we should redraft EU policies on support for democratic processes across the globe.
There is a lack of economic stability and a lack of social stability in countries, since the priority is, and should be, the observance of human rights and democratic rules. The De Keyser report takes a very positive approach to supporting democratic processes, not only when they begin or are in progress, but also wherever we are dealing with underground activities by opposition movements, for example. Such activities can be seen in Belarus and Syria, for example, but also in Cuba. If it were not for the Sakharov Prize, we would certainly not be as aware of events in all these countries.
We frequent have to deal with social discontent. The economic causes are important, but it is primarily the lack of democracy that means that we are dealing with events such as those in North Africa. I am pleased that the report includes a provision supporting the creation of a European Endowment for Democracy, which is a Polish initiative that will expand the instruments available to the EU for long-term support of democratic processes.
If this endowment had existed a few years ago, we would certainly not have experienced so many problems in terms of supporting such processes, for example, in Syria or Egypt. This proposal aims to supplement existing instruments, rather than to act as competition for them. We want this instrument to be set up by means of a convention. It looks like the European Parliament will be heavily involved both in supervising measures under the endowment and monitoring its budget. I would wholeheartedly urge Members to support Amendment 11, which relates to this project.
Madam President, there are a number of paradoxes within the report. It calls for EU measures to be made more individual, by tailoring them to each country, but, at the same time, it also calls for double standards to be removed from European policies. This is something I, too, also support wholeheartedly.
(RO) Madam President, I would first of all like to congratulate my colleague, Mrs De Keyser, for this report, which is absolutely necessary in the current context. I hope that the proposals put forward in this report will be implemented. It would really mark great progress if we managed to make the issue of social justice and the fight against inequalities key objectives of the European Union's external policy.
As both Lady Ashton and Mrs De Keyser have pointed out, the revolutions in the Arab world highlight once again that poverty goes hand in hand with the restriction of freedoms. Just like any society, the more prosperous it is in economic terms, the more extensive the rights it offers its citizens and the more democracy they have.
Breaches of fundamental rights, such as the right to work, education and health, unfair distribution of incomes, marginalisation of women and ever-growing poverty and disparities are some of the factors causing the changes taking place recently in the world and especially in North Africa. However, these states must realise that it is not enough to get rid of the tyranny of dictatorship.
As someone who comes from a country which, two decades ago, still lived under dictatorship, I would like to say that democracy without social justice is never complete. Indeed, dictatorial tendencies, abuses and intimidation are still possible, especially in impoverished societies because, as I have said, poverty and inequality seriously undermine progress towards democracy. This is why I believe that it is appropriate for us to place greater emphasis on respect for citizens' rights, not only political but socio-economic as well. I hope, Commissioner, that the new Human Rights and Democracy Directorate within the European External Action Service will also bear in mind this aspect of the process of establishing democracy.
Madam President, like others, I would like to congratulate Veronique De Keyser who produced an extremely comprehensive and helpful report. I would also like to address the question of the European Endowment for Democracy.
Just to recall, some 20 years ago, after the revolution in Central and Eastern Europe, I founded the EIDHR as a mechanism that was not part of the EU, but it was financed by us. It was at arms length and it remained so for about ten years until it was taken in-house by the European Commission and then became, for a period, very safe, very bureaucratic and almost totally useless.
Fortunately, in recent years, under the people who were here present in the Chamber, it has improved considerably. But it still cannot do everything that we need it to do, especially in the Arab world. So many people have mentioned this and I will do so too.
So I would ask colleagues to keep the door open to a mechanism which is capable of doing things that EIDHR cannot do and should not do. That is why it is so important that there is some sort of compromise tomorrow on this report, on paragraph 35, to encourage the thing to go forward.
(RO) Madam President, I, too, would like to congratulate Mrs De Keyser. The existence of a democratic system is essential to relations between the EU and third countries as a shared value. The report being discussed today promotes the consolidation of this aspect as part of the future agreements negotiated on the basis of the Treaty of Lisbon. I should mention that the EU is a leading global player in the protection of human rights and respect for conditionality helps spread these principles.
With this in mind, I support the clearer wording in the clause on democracy featuring in the text of trade agreements with third countries. I also think that a mechanism needs to be introduced for monitoring the proper implementation of these provisions. The budget support offered by the EU must target the same aim: local development of civil society. Only democracy that has been built within the state is viable. This is the way to ensure long-term, sound, effective cooperation with the European Union.
(FR) Madam President, I thank and congratulate Mrs De Keyser for her excellent and relevant report.
Today, I would like to emphasise two points. Firstly, let us be careful to avoid the 'paternalistic and pretending to know what is best' behaviour that Europeans have often been criticised for. I believe that we have the duty, when promoting democratisation outside our borders, to respect the customs and traditions of each country. Simply copying and pasting cannot work. History is indeed there to remind us of that. Our model of democracy should not be lived like a sanction and has a duty to be integrated harmoniously within the host country. A word of warning, however: impunity should be fought against.
My second point concerns the crucial role of election observation missions and their monitoring. The Union has at its disposal here a unique instrument that democratically approves, if I may say so, a democratic process. The European Parliament is entitled to observe the process. It needs to be more involved in this monitoring.
Baroness Ashton, I am cautious about any idea of new instruments. I think that it is more important to make more operational and yet more effective the provisions that already exist, as well as all the mechanisms at our disposal in the Treaties.
(PL) Madam President, thank you very much for allowing me to take the floor. I read the De Keyser report very attentively. It really is a very interesting and very well-written report. Yet one of the things it shows is that we are dealing not only with positive trends, but also with problems, which must be a cause for concern to all of us in this Chamber. As far as the positive trends are concerned, I believe that what is most important is that it is abundantly clear that the EU has been paying a great deal more attention in recent months to extending democratic values outside the territory of the EU. It is abundantly clear that the EU is reconstructing its Neighbourhood Policy. However, we cannot agree whether the instruments to be used are good or excellent. I would therefore like to lend my wholehearted support to Poland's initiative to create an Endowment for Democracy, and to encourage others to do the same. This is a good idea, and it should be supported.
Madam President, I do not take democracy for granted because, for the first 21 years of my life, I lived under dictatorship. So I know the importance of support for those forces who want to fight against oppression and of democratic support for building capacity for the financial and organisational support. That is the reason why, already in 2010, I proposed, in the context of the Annual Report on Human Rights of this Parliament, an amendment talking about an endowment for democracy.
So I welcome this report by Véronique De Keyser, which is so comprehensive and so good, and which contains this particular proposal. In my opinion, this endowment needs to be something that will be very flexible, very quick, and which will not compete with the funds allocated to the Instrument for Human Rights and Democracy. That will be new money. And it will not be duplicating what, for example, the European political foundations are already doing. It requires strong cross-party parliamentary control on the part of this Parliament and obviously it is meant to support all these young people, all these brave women, all those brave men, and all those political parties in the independent media who are trying to be established in our neighbourhood.
(SK) Madam President, I would like to begin by saying that the pro-democratic orientation of European external policy is an entirely understandable and legitimate aim. In today's complex world, however, it will not be that easy. Mrs De Keyser has already stated in her introductory speech that we have previously promoted stability rather than democracy. We should, however, ask whether democracy can emerge at all in a divided political environment. If so, then it can only be in exceptional circumstances. I therefore think that the decision to promote stability was a good one, although it is important, following the stabilisation of the political environment, to take the next step of promoting democracy, if this has not happened already during the stabilisation process.
European foreign policy activities must not, therefore, end once the political environment has been stabilised, but must continue with the further aim of democratising society. I firmly believe that the EU instruments currently used for supporting European policy may be very effective in achieving this objective. We only have to learn how to use them better and more consistently so that they can fulfil the tasks for which they are required.
(DE) Madam President, Baroness Ashton, we know that, as Europeans, we should naturally have a vital interest in the gradual democratisation of Eastern Europe, Asia and the Middle East. The influence of the European Union helps to further this democratisation process, as we have seen in the Balkans. However, as regards Turkey, with which we are still in accession negotiations, the situation is quite different.
After the Turkish elections, we have seen once again that the half-hearted belief of the EU that the problems will disappear into thin air simply at the prospect of EU accession, is a dangerous fallacy. The withdrawal of the mandate of an elected Turkish member of parliament is simply incompatible with the principles of democracy and the rule of law. That Turkey's democratisation process is at a crossroads is clear from the fact that international election observers in Kurdish areas identified massive state interference in the elections on 12 June. This disregard for democratic principles alone is, in my opinion, reason enough to suspend accession negotiations with Turkey.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I would like to thank Ms De Keyser for the work that she has done. I just want to bring up three very brief points.
First, that building democracy means we need to build deep democracy. We need to make sure that democracy takes root and is not just a process of one electoral cycle, but it is about all of the institutions that go alongside it. As Ms De Keyser says, it is linked to all of the other elements, such as development, where we need to make sure that we are helping the societies build a flourishing democracy for the future.
Second, our electoral observation missions play an important part in making sure that democracy can do that. A number of Members have participated in those and I thank all of you for the work that you have done, not least, again, Ms De Keyser for her work in Sudan. Not an easy mission by any means, but one accomplished extremely well.
Third, with regard to a proposal for an endowment for democracy: a number of times I have thought of ideas and ways in which I believe we can support the people of the region only to be told that I cannot do it, because supporting some of the political processes is impossible under the instruments of the European Union.
Most importantly, I want to see ways in which we can support young people to continue to be in touch with each other using the new media, using the chat rooms, Twitter, Facebook and so on. These are the ways in which they already have been in touch and the ways in which they work together in the course of changes and revolutions. These situations require new things, things that are offshore, if you like, and ways in which they can add value.
So it is not about replacing what we already do well; it is about doing things we simply cannot do under the instruments we currently have, but which we can identify as being of great value.
The challenge for us will be to show and explain to Members that this is exactly what we have done. So please do not rule it out, but test us on the proposals that we bring forward.
Madam President, the very wide convergence there is today in the political groups on this report is not at all down to my work. It is really due to the fact - and we have heard this in the various speeches - that this question of democracy is at the heart of European history.
When I hear some of my fellow Members point out that they have lived under Soviet occupation, Salazar's and Franco's dictatorships, and that they fought against these, one feels there is something that unites us, and that is what creates the unity and the real interest of this report. We want this richness, which is the European richness, to benefit others. Of course, Mrs Nedelcheva is right, not by patronising other countries, not by practising a postcolonial policy, but by respecting diversity. I believe that the report's content ran along those lines. I wish you good luck, Baroness Ashton. You are about to leave for South Sudan; once again, we have a textbook case here, just like the countries that have been through the Arab revolutions this summer and earlier this year are a textbook case for us.
What needs to be done so that this new country where we observed the elections ends up resisting this transition, which will be very difficult and which is now bringing echoes of war with it, unfortunately? I simply suggest then, Baroness Ashton, other discussions concerning South Sudan which will serve as testing grounds and I hope that this report, which was drafted in Sudan - since I was there - will enable us, in any case, to implement this.
The debate is closed.
The vote will take place on Thursday, 7 July 2011.